 OHIO VALLEY GRAPHIC ARTS, INC.Ohio Valley Graphic Arts, Inc. and Ronald D. Maurer.Case 9-CA-10881January 26, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDTRUESDALEOn September 27, 1977, Administrative Law JudgeMarvin Roth issued the attached Decision in thisproceeding. Thereafter, General Counsel and Charg-ing Party filed exceptions and a supporting brief, andRespondent filed a brief in support of the Adminis-trative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,land conclusions of the Administrative LawJudge as modified herein.The Administrative Law Judge found that theRespondent did not violate Section 8(a)(3) when itaccelerated the discharge of Ronald Maurer. Wedisagree.The pertinent facts are fully set forth in theAdministrative Law Judge's Decision. Briefly, RonMaurer was hired by the Respondent as its plantsuperintendent in September 1975. In March 1976,he was relieved of his supervisory responsibilities andwas assigned to quality control and maintenancework. Maurer neglected his quality control dutiesand consequently was relieved of those duties inAugust 1976.2 Thereafter, he worked full time onmaintenance work. Commencing in the fall, theRespondent searched for someone to replace Maurerand as a result on December 3, 1976, it hired "Red"Mitchell to begin work as of December 13, 1976. OnDecember 4 Maurer picked up authorization cardsand union literature from Union Business AgentCarlotta. By 7 a.m. on December 7, 1976, Maurerhad obtained signed authorization cards from amajority of the Respondent's employees. At approxi-mately 8 a.m., Maurer placed a union pamphlet onI The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 All dates hereinafter are 1976, unless otherwise indicated.3 The Administrative Law Judge found that Maurer would have beendischarged on either Friday. December 10 or 17. We find that Respondentplanned to discharge him on December 10, as the Respondent's president234 NLRB No. 90the timeclock and handed pamphlets to the supervi-sors, telling them that he was passing out literature.The Respondent's president, Vince Arcuri, dis-charged Maurer later that day.The Administrative Law Judge concludes that theRespondent would have lawfully terminated Maurerlater in December3but that it accelerated thedischarge because of Maurer's actions on December7. He correctly finds that ordinarily Maurer's con-duct would constitute protected concerted activity.However, he concludes that in the unique circum-stances of this case Maurer's actions of December 7constituted neither union nor concerted activity. Inreaching this conclusion, the Administrative LawJudge relied on the facts that Maurer did not consultwith the Union or fellow employees before handingout the literature and that he was solely interested incontriving a situation whereby Respondent could notcarry out its decision to discharge him withoutsubjecting itself to an unfair labor practice chargeand potential substantial backpay liability.The Administrative Law Judge's reliance on thefact that Maurer did not consult with the union orfellow employees prior to passing out the literature ismisplaced. Employees promoting a union are by thataction engaged in protected concerted activities, andindividual acts in furtherance of that objective do notlose their protection merely because others are notconsulted. As to his reliance on the fact that Maurermay have acted for personal reasons, that also doesnot affect the nature of his conduct. Employees actfor a multitude of reasons in seeking union represen-tation, and such actions are protected without regardto the individual's motivation.4Thus, unlike the Administrative Law Judge, wefind nothing here which presents a unique set ofcircumstances warranting deviation from our usualapproach in cases of this nature. Rather this is aclassic case of an employee who becomes dissatisfiedand therefore urges his fellow employees to seekunion representation with the result that the employ-er takes retaliatory action. The only difference fromthe typical case is that here the Employer's actiononly had the effect of accelerating an alreadyplanned discharge. However, that difference affectsonly the remedy, not the illegality of the conduct.stated that he planned to replace Maurer prior to December 13, the dayMitchell started work, and would have let him go at the end of the week hadhe not been discharged on December 7.4 Further, the Administrative Law Judge's statements with regard toMaurer's motives are mere speculation. Even if Maurer was acting solely outof personal interest, it is just as consistent to say that, in seeking unionrepresentation he sought to protect himself from what he perceived as anunjust discharge, as to say he was trying to prevent Respondent fromcarrying out the decision to discharge him without subjecting itself to anunfair labor practice charge.493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that the acceleration ofMaurer's discharge was discriminatorily motivatedand therefore in violation of Section 8(a)(3) and (1)of the Act.REMEDYHaving found that the Respondent violated Sec-tion 8(aX3) and (1) of the Act, we shall order it tocease and desist therefrom and to take certainaffirmative action designated to effectuate the poli-cies of the Act.Having found that Ronald Maurer's discharge onDecember 7, 1976, was accelerated because of hisunion activities but that the Respondent intended toreplace him on December 13, 1976, we shall notorder that he be offered reinstatement, but only thathe be made whole for any loss of earnings he mayhave suffered as a result of his discharge during theperiod commencing on December 7, 1976, andending on December 10, 1976,5 by payment to him ofa sum of money which equals that which he wouldhave earned during said period, less net earnings,with backpay to be computed in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB 289(1950), with interest thereon as set forth in FloridaSteel Corporation, 231 NLRB 651 (1977).6ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Ohio Valley Graphic Arts, Inc., Cincinnati, Ohio, itsofficers, agents, successors, and assigns, shall:i. Cease and desist from:(a) Discharging or otherwise discriminating againstemployees for supporting or engaging in activities onbehalf of Teamsters Local No. 105, or any otherlabor organization.(b) Interrogating employees concerning their ownor other employees' membership in, activities onbehalf of, or sympathy for Teamsters Local No. 105,or any other labor organization.(c) Soliciting employees' signatures on antiunionpetitions.(d) Threatening employees that they or any of theirfellow employees might be laid off if they choose tobe represented by a union.(e) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights to organize, to form, to join, or to assist labororganizations, including said Union, to bargaincollectively through representatives of their ownchoosing, to engage in concerted activities for thepurpose of collective bargaining or other mutual aidor protection, or to refrain from any and all suchactivities.2. Take the following affirmative action which isfound necessary to effectuate the policies of the Act:(a) Make Ronald Maurer whole for any loss of paysuffered by reason of the discrimination against him,in accordance with the provisions set forth in theRemedy.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its plants in Cincinnati, Ohio, copies ofthe attached notice marked "Appendix."7 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 9, after being duly signed byRespondent's authorized representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by theRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.5 Jack W. Sellers, Virginia Sellers Roper, Gladys Sellers, and L H. Penney,Co-partners, d/b/a Coca-Cola Bottling Company of Sacranmento, et al., 146NLRB 1045, 1057(1964).* See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportu-nity to present their evidence, the National LaborRelations Board has found that we violated the lawand has ordered us to post this notice and we intendto abide by the following.WE WILL NOT discharge or otherwise discrimi-nate against employees for supporting or engag-ing in activities on behalf of Teamsters Local No.105, or any other labor organization.WE WILL NOT interrogate employees concern-ing their own or other employees' membership in,494 OHIO VALLEY GRAPHIC ARTS, INC.activities on behalf of, or sympathy for TeamstersLocal No. 105, or any other labor organization.WE WILL NOT solicit employees' signatures onantiunion petitions.WE WILL NOT threaten employees that they orany of their fellow employees might be laid off ifthey choose to be represented by a union.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights to organize, to form, join, or assistlabor organizations, including Teamsters LocalNo. 105, to bargain collectively through represen-tatives of their own choosing, to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, orto refrain from any and all such activities.WE WILL make Ronald Maurer whole for anyloss of pay he sustained as a result of thediscrimination against him, with interest, from thedate of his unlawful discharge to the date onwhich he would in any event have been lawfullydischarged.OHIO VALLEY GRAPHICARTS, INC.DECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge: This case washeard at Cincinnati, Ohio, on May 9, 10, I 11, and 27, 1977.The charge was filed on December 8, 1976, by Ronald D.Maurer, an individual. The complaint, which issued onJanuary 31, 1977, and was amended at the hearing, allegesthat Ohio Valley Graphic Arts, Inc. (herein the Companyor Respondent), violated Section 8(a)(I) and (3) of theNational Labor Relations Act, as amended. The gravamenof the complaint is that the Company allegedly dischargedMaurer because of his union sympathies and activities, andby acts of interrogation, threats, and solicitation to disavowunion support, further violated Section 8(aX)(). The Com-pany's answer denies the commission of the alleged unfairlabor practices. All parties were afforded full opportunityto participate, to present relevant evidence, to argue orally,and to file briefs.Upon the entire record in this case and from myobservation of the demeanor of the witnesses, and havingconsidered the arguments of counsel and the briefs submit-ted by General Counsel and by Respondent, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe Company, an Ohio corporation, is engaged inprocessing and plating metal at its 3715 Beechmont CourtI All dates herein are in 1976 unless otherwise indicated.2 Arcuri and Ronald Maurer testified as to slightly different versions ofand 4503 Wilmer Court, Cincinnati, Ohio, facilities. In theoperation of its business, the Company annually shipsgoods valued in excess of $50,000 from Cincinnati tocustomers located outside the State of Ohio. I find, as theCompany admits, that it is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDIce, Storage, Scrap Material and Grain WarehousemenLocal Union No. 105, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America (herein the Union), is a labor organizationwithin the meaning of Section 2(5) of the Act.HI. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Work History of RonaldMaurerThe Company is a small family-owned and operatedfirm. Vincent Arcuri is president, his wife, Marianne, runsthe office and keeps the records, his son-in-law, FredZinnbauer, is vice president, and his other son-in-law, JohnShinn, who joined the firm on August 2, 1976,' is generalmanager and treasurer. The Beechmont Court plant, wherethe offices are located, is engaged in chrome and nickelplating and iridizing, and the Wilmer Court plant, aboutone-half mile away, does metal finishing work. There arenormally about 10 employees at Beechmont Court andabout 3 at Wilmer Court. Vincent Arcuri normally devoteshimself to promoting sales. Zinnbauer, who has extensiveexperience and expertise in plating, normally devoteshimself to the technical aspects of the business, and Shinnhas functioned as a business manager. There is interchangeof employees between the two plants. There is no supervi-sor regularly based at Wilmer Court, rather, Gerald Wolf, asenior employee, functions as leadman. Michael Geary isin charge of shipping and receiving, and normally works atBeechmont Court. In a separate representation proceeding(Case 9-RC-11829) the Board declined to review theRegional Director's determination that Geary was a super-visor within the meaning of the Act. The Companyconcedes that that determination is binding in the presentcase. However, the Board left open the question of whetherJohn Hebert was a supervisor. Hebert had worked for theCompany as a plater. On November 17, Vincent Arcuritold assembled employees at Beechmont that Hebert wasthe person that they would answer to and that everything,i.e., work assignments, would come through him.2Heberttestified in the representation proceeding (the transcript ofwhich was stipulated in evidence in the present case) thatthereafter he functioned as a working foreman whoseduties were to judge the quality of work performed by theemployees, determine from papers which he received whatwork had to be done each day in the plant, and to performthe work along with the other employees. General Counselviews Hebert's alleged supervisory status as a "crucial"issue in this case. General Counsel's theory of the Maurerthis announcement. I credit Hebert, who was probably the most intentlistener at this meeting.495 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase, in essence, is that, prior to November 17, Hebertknew that Maurer was the principal figure in a unionorganizational campaign, that when Hebert became asupervisor, that information was passed onto management,that on the basis of this information Arcuri decided toterminate Maurer, and that he did so on December 7.Arcuri hired Maurer as plant superintendent in Septem-ber 1975. Maurer came to the Company with impressivemanagerial credentials, at least on paper. He had beenpresident and principal shareholder of one plating firm(Practical Plating), previously general manager of anotherplating firm, and he had also been engaged in a landscapebusiness. However, Maurer's position with Practical Plat-ing culminated in a lawsuit alleging that he had breachedhis fiduciary obligations to that firm. Arcuri hired Maurerat a salary of $250 per week which, in accordance withMaurer's employment contract, was soon increased to $300per week. The latter figure, prorated on an hourly basis,was $2 per hour more than John Hebert received after hewas allegedly promoted to supervisor on November 17.(Hebert did not receive any increase in pay as a result ofthis alleged change in status). Arcuri testified that Maurerwas, in fact, hired to supervise the Company's platingdepartment, i.e., the production functions at Beechmont.Arcuri and Mrs. Arcuri testified that Maurer was given alist of duties which included, inter alia, the responsibility ofkeeping all departments operative both as to quality andprofitability. Maurer was evasive and contradictory as towhether he was given such a list. On General Counsel'sdirect case, he testified that he never saw the list but, onrebuttal, he qualified this answer by saying that he did notrecall seeing the list, but that he did not deny seeing it. Icredit the Arcuris. Maurer testified that he consideredhimself to be John Hebert's supervisor, and Heberttestified that he worked under Maurer. In light of theiragreement on this point, I do not credit Maurer's assertionthat he only supervised the chrome department and hadlittle to do with nickel, because Hebert did that work. Evenif true, the difference would have been of little significance,because the chrome department comprised nearly all of theproduction operations at Beechmont. The nickel depart-ment was, in fact, a one-man department. Thomas Ball, awitness for General Counsel, testified that, when he washired in December 1975, Zinnbauer or Geary told him thatMaurer would be his boss. In view of this evidence, and thegreater pay and responsibilities which Maurer had, it isdifficult to see how General Counsel can maintain, withany degree of consistency, that Hebert was a supervisorafter November 17, 1976, but that Maurer never enjoyedsupervisory status. In view of this evidence, I also do notcredit Maurer's last minute attempt on rebuttal (afterhaving heard company witnesses described how he wassuccessively demoted) to minimize his initial job bytestifying that his title of plant superintendent was one with"really no meaning."Maurer never lived up to Arcuri's hopes or expectationsfor him. Maurer had two problems which became problemsfor the Company. One became apparent soon after hebegan as plant superintendent, and the second becamegradually apparent over the long haul. The first problemwas that Maurer had an abrasive personality. He consid-ered himself to be superior in knowledge and ability tomost of the people with whom he worked, and he lackedpatience with the employees under him. Consequently, hewas ineffectual in directing them. Maurer denied thetestimony of company witnesses that he was unable to dealwith employees. However, various aspects of Maurer'stestimony inferentially corroborated the company wit-nesses. According to Maurer, he gave General ManagerShinn a long lecture on how to treat a certain employee. Healso admitted telling Shinn to "go to hell" when Shinn toldhim to clean out a truck. He denied that he was abusive tosenior employee Herb Holland, but complained thatHolland gave him feedback on the things which Maurerbuilt. While most of the incidents described by Maurertook place after his first or second demotion, they areindicative of his personality. Maurer felt that everyone wasout of step except him.In March 1976, Maurer was relieved of his managerial orsupervisory responsibilities. Arcuri assigned Maurer to thejob of quality control, i.e., inspecting the quality of workand assuring that the work met an acceptable standard.Maurer also performed maintenance work. However, untilAugust 1976, Maurer did not have exclusive responsibilityin this area. Maintenance work was sometimes performedby other personnel or by an outside contractor.Maurer's work, both in quality control and maintenance,was handicapped by a second problem. Maurer wasinfatuated by his own mechanical ability. He fanciedhimself as a "Young Tom Edison." Maurer was perenniallydevising labor-saving gadgets or devices which were in-tended to improve the quality or quantity of production.However, the Company did not need a young Tom Edison.Rather, it needed a person who would devote his fullefforts to perform the job in a consistently competent andefficient manner. Some of Maurer's devices were success-ful, but others were disastrous in terms of wasted time,effort, and money. For example, Maurer redesigned aplating rack, using lead material, in order to prevent abuildup of chrome particles which result in so-called burntjournals. The device was a failure and had to be scrapped.General Counsel witness Tom Ball put the matter astactfully as possible: "I'd say they held up rather well ...[c]onsidering most of the racks Ron made were from lead,which isn't that durable." Ball conceded that the racks hadto be scrapped because not enough lead was used in theconstruction. Of greater concern to the Company was thefact that Maurer's preoccupation with his gadgets wascausing him to neglect his primary responsibility forquality control. Consequently, the Company was con-fronted with an unsatisfactorily high rejection rate from itscustomers. In August 1976, Arcuri relieved Maurer of hisquality control functions, and told Maurer that thenceforthhe would be assigned to perform only maintenance work.Arcuri told Maurer, in essence, that this would be his lastchance.At various points in his testimony, Maurer denied thetestimony of the company witnesses concerning his jobchanges. Maurer insisted that he was not demoted untilNovember 17, 1976, when Arcuri made his announcementabout Hebert's responsibilities. Maurer testified that at thattime he was reduced to doing exclusively maintenance496 OHIO VALLEY GRAPHIC ARTS, INC.work and was deprived of his authority to make mainte-nance decisions. However, in the representation proceed-ing, Maurer testified that he spent 100 percent of his timeon maintenance during the last 3 months of his employ-ment, i.e., from about September 7, 1976. Maurer therebyimpliedly corroborated the testimony of the companywitnesses. Their testimony was also inferentially corrobo-rated by Tom Ball, who candidly testified, with respect toMaurer: "I guess he was just sort of phased out." 3B. The Search for a Replacement for Maurer, andMaurer's Union ActivityAfter Maurer's demotion to full-time maintenance man,his work did not improve. However, his attitude changed.About the time Maurer was demoted (August 1976), hehad an argument with Arcuri about vacation time. Early inhis employment, Maurer had taken time off from his jobbecause of the Practical Plating litigation, and Arcuri feltthat this should be deducted from his vacation time.Maurer was angry about the matter and felt that Arcurihad lied to him. Maurer aired his complaints to JohnHebert, with whom he was friendly at the time. FromAugust 1976 on, Maurer was vocally resentful toward theCompany. As indicated, he was abusive toward JohnShinn, who had joined the Company in August. Maureradmitted that he considered quitting his job after Shinnwas hired. Maurer testified that, about November 1, hetold employee Gerald Wolf that he was "surprised that youguys don't have a union in here." Maurer also testified thathe told John Hebert that he thought a union would be agood idea. If Maurer made these statements, they wereprobably among the more innocuous of Maurer's remarksabout the Company during this period. Hebert testifiedthat, after Maurer returned from his vacation in August, hetold Hebert that he was "going to get a piece of Vince'sass." Maurer testified that he did not make such astatement. I credit Maurer concerning his statements abouta union, and I credit Hebert concerning Maurer's crudereference to Arcuri, because all of these statements wereconsistent with Maurer's attitude and pattern of conductfrom August to December 1976. Maurer urged Hebert totake a job with another firm, and assisted him to the extentof having Maurer's mother expeditiously type a resume forHebert. Maurer also talked to other employees about goinginto business. However, the evidence does not indicate thatMaurer took any action in this direction until after he wasdischarged.Maurer's phraseology concerning a union, i.e., "youguys," etc., was significant, as Maurer himself conceded.Maurer was management oriented. Notwithstanding hisdemotions, Maurer considered himself, until November 17,to be a part of management, or at least a salaried personwho was outside any prospective bargaining unit. Beyondhis casual conversations with other employees in Novem-ber, Maurer engaged in no union activity whatsoever untilDecember 4, the day after the Company hired Willie (Red)Mitchell to replace him. In fact, if any employee had takenthe lead in that direction prior to December 4, it wasI Ball also testified that, in the spnng of 1976. he heard that Maurer wasno longer a supervisor.Gerald Wolf. In November, Wolf contacted Union Busi-ness Agent Joe Carlotta and obtained information aboutorganizing the employees. However, Wolf subsequentlytold Carlotta that he was no longer interested in a union. Ifind that Hebert did not tell management of any unionactivity on the part of Maurer because, to put it simply,there was nothing to tell. Hebert did not even mentionMaurer's insulting reference to Arcuri until after Maurer'sseemingly strange behavior on December 7. Therefore, it isunlikely that, prior to December 7, he would have attachedgreater significance to Maurer's passing and seeminglyaloof remark about a union. If, prior to December 7,Hebert had wished to inform management of any unionactivity he would more likely have singled out Wolf, ratherthan Maurer, as the leader. There are additional circum-stances which tend to indicate that the Company's decisionto replace Maurer with Mitchell had nothing to do withunion activity or company knowledge of union activity.Mitchell had worked for 21 years with a firm having a longhistory of union representation. If unions were uppermostin Arcuri's mind, he would presumably have made someeffort to ascertain Mitchell's attitude toward unions beforehiring him. However, the subject was never discussed atany time before Mitchell reported to work on December13. Second, management was caught by surprise when, onthe morning of December 7, Maurer marched into theplant and handed union literature to every person whom heregarded as a supervisor. Arcuri, who was at a businessmeeting some 18 to 20 miles away, hurriedly returned tothe plant, telling Zinnbauer, who was with him, "we'rebeing unionized, let's get back there right away." If, asGeneral Counsel contends, management already knew thatthere was a union organizational campaign, that Maurerwas heading it, and that for such reason they were planningto terminate him, there would have been no reason for suchsurprise and haste. Rather, the circumstances indicate thatthe Company did not know of any organizational cam-paign prior to that time.After Maurer's second demotion, Arcuri's subordinatesurged him to discharge Maurer. Arcuri was reluctant to doso, because he wanted to give Maurer another chance in hisposition as maintenance man. However, Maurer failed toimprove and Arcuri authorized a search for a successor.James R. Davis, an official of a supply company, andFrank Fergusen, an official of a placement agency, testifiedthat in September or October, and in November respective-ly, they received calls from the Company asking about amaintenance man. I have no reason to question theircredibility. As the Company needed only one maintenanceman, and it had no immediate plans for expansion, andthere were no alternative positions open to Maurer with theCompany, their testimony is corrobative of that of thecompany officials, that they were actively seeking areplacement for Maurer before November 17.In the meantime, in September, Arcuri, Zinnbauer, andShinn met Red Mitchell and had an opportunity to observehis work. Mitchell had been working for a firm which wentbankrupt, he was looking for another job, and the companyrepresentatives met him while purchasing equipment from497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe receiver. Maurer also met Mitchell at this time.Mitchell had extensive experience as a maintenance man inthe plating industry, and he had an easygoing personality.The company representatives were impressed, and Arcuriintimated to Mitchell that he might have a job for him. Inlate November, Arcuri authorized John Shinn to contactMitchell. On December 2, Shinn reached Mitchell andasked him if he was still interested in the job. Mitchell saidhe was, and came to the Beechmont plant that afternoon.Shinn showed him around the plant and told him about thejob. Mitchell asked what was wrong with the Company'smaintenance people, and indicated that he did not want toreplace anybody. However, Shinn assured him that themaintenance man would go whether or not Mitchell tookthe job. Mitchell impressed me as a candid person whobore no ill will toward Maurer. I have found him to be anhonest witness. Mitchell told Shinn that he would give adefinite answer the next day, but that he first wanted tocheck with another firm. (Mitchell was not satisfied withthe Company's wage offer). The next day (December 3),Mitchell called Shinn, they agreed on a wage rate, andMitchell accepted the job. Mitchell again came to theBeechmont plant. Mitchell told Shinn that he had to visithis sick mother in Alabama and therefore they agreed thathe would begin working on Monday, December 13.Vincent Arcuri testified that he planned to dischargeMaurer as soon as Mitchell started, and would have let himgo at the end of the week. However, he did not make clearwhether he meant the week ending December 10 or theweek ending December 17.Mitchell signed a tax withholding certificate, took homea job application form which he completed with his wife'shelp, and dropped off the form in an unlocked mailboxoutside the Beechmont plant on Saturday, December 4. OnDecember 2 and 3, Mitchell had difficulty in getting to theBeechmont plant, which had to be approached by asomewhat devious underpass route. Each time he went tothe Wilmer plant to get directions. On December 3,Zinnbauer directed him, and Gerald Wolf saw them.Maurer was also working at Wilmer that week. JohnHebert testified that he knew, as of December 3, thatMitchell would replace Maurer and would begin workingon December 13. Hebert told employee Joe Back, who wasfriendly with Maurer and who, together with Maurer,attempted to set up a plating business shortly after Maurerwas discharged. Maurer testified that, on Friday evening orSaturday morning (December 3 or 4), he telephoned UnionBusiness Agent Carlotta. He further testified that onSaturday morning he went with Joe Back to see Carlotta,had a long conversation with Carlotta about conducting anorganizational campaign, and that Carlotta gave himTeamsters authorization cards and union literature. Maur-er testified that Back told him that the Company had hiredMitchell as a maintenance man, but insisted that he did notlearn this until after he was discharged on December 7.However, Maurer admitted that he probably told GeraldWolf that he (Maurer) told Carlotta that he knew he wasgoing to be fired, and that Carlotta advised him to getunion cards signed and to get them in as soon as possible.4 Ball, Middlebrooks, and Wolf, i.e., all of the card signer witnesses,except Back, testified that Maurer paid or promised to put up the money forthe initiation fee.Maurer testified that he knew he would be dischargedbecause of his union activities, but was equivocal aboutwhether he simply meant this, or told this, to Carlotta. Thequestion again presents itself: What activities? Accordingto Gerald Wolf, Maurer said that he was getting the cardssigned because he knew he was getting fired and had"nothing to lose," but did not say why he was being fired.Wolf further testified that, prior to Maurer's discharge,Maurer told him that he was going to the Labor Board, toOSHA, to NIOSH, and to the Company's customers.Generally speaking, Maurer was a less than candid witness.He was evasive at various points in his testimony and hetended to gradually slide into the truth or, when confrontedby a contradiction in his testimony, to gradually switch toanother story. In these circumstances, the absence ofBusiness Agent Carlotta at this hearing assumes consider-able significance. It is almost hornbook procedure that indiscriminatory discharge litigation, when the nature, ex-tent, or timing of an organizational campaign is an issue,General Counsel will present the testimony of the unionagent involved in the campaign, usually as its leadoffwitness. At the close of the hearing, I requested the parties,in their briefs, "to address the question of whether or notany inference should be drawn from the failure of anyparty to produce testimony or documentary evidence eithergenerally or on any specific subject." General Counsel didnot explain or even discuss its failure to produce Carlotta.The inference is warranted that, if Carlotta had beenproduced as a witness, his testimony would have beenunfavorable to Maurer; specifically, that Maurer eithergave no reason for his impending discharge, or indicatedthat the impending discharge was unrelated to any unionactivities on his part. See Martin Luther King, Sr. NursingCenter, 231 NLRB 15 (1977). I credit Wolf and find, inlight of the foregoing evidence, that, on December 3,Maurer learned from Back that Mitchell had been hired toreplace him, and that Maurer knew that he was beingreplaced for reasons which were unrelated to any unionactivity on his part.There ensued what might well be described as one of thestrangest organizational campaigns on record. Usually,when an employee or employees express interest in aunion, the campaign will begin with a meeting to which allinterested employees are invited. The Union's representa-tive will talk to the employees about the benefits ofunionization and will distribute authorization cards andliterature. However, in the present case, Maurer took theentire burden of the campaign upon himself. On Monday,December 6, and on the morning of December 7, Maurerapproached each of the Company's employees, asked themto sign union authorization cards, and offered to pay theinitiation fee of $25 for at least some of the employees.4Maurer offered to pay the fee for Gerald Wolf even thoughWolf had the money. Maurer testified that, as of 7 a.m. onDecember 7, he had obtained signed authorization cardsfrom eight employees, including himself, constituting amajority of the Company's employees.5The cards, likeCarlotta's testimony, were not presented in evidence,although Maurer testified as to the names of the employees5 I do not credit the vague and contradictory assertions by Maurer498 OHIO VALLEY GRAPHIC ARTS, INC.who signed cards, and therefore there was no need to keepthe cards confidential. Assuming that Maurer had eightsigned cards, the next step, if this was a conventionalorganizational campaign, would have been to return thecards to Carlotta, who would have checked out the cardsand the unit and, if he determined that the Union enjoyedmajority status, would have sent a letter to the Companydemanding recognition of the Union as bargaining repre-sentative. However, this approach was not suited toMaurer's purpose. Instead, shortly before 8 a.m. onDecember 7, without consulting with Carlotta or any of hisfellow employees, Maurer walked into the Company'spremises, placed a union pamphlet on the timeclock, andhanded a pamphlet to each person present whom heregarded as a supervisor (Shinn, Geary, and Hebert),telling them that he was passing out literature.C. Maurer's DischargeFollowing Arcuri's hasty return to the Beechmont plant,he convened a meeting which included Mrs. Arcuri, Shinn,Zinnbauer, Geary, and Hebert. Hebert characterized themeeting as one of "management people." Arcuri askedwhat was going on and if anyone knew what "caused thissort of thing." Arcuri testified that they talked aboutmorale problems and that, during the discussion, Heberttold Arcun that he ought to know about Maurer'sstatement (made about 3 months earlier) that he was"going to get a piece of Vince's ass." Arcuri testified that,on the basis of this statement, he decided to dischargeMaurer. Arcuri testified that he told Maurer that he wasinsolent and incompetent. Maurer testified that Arcuri toldhim that he was incompetent, that he had been tried inseveral positions and was no longer needed.As indicated, the Company would have lawfully termi-nated Maurer on December 10 or 17. Therefore, evenassuming that Arcuri advanced the date of termination fordiscriminatory reasons, Maurer would not be entitledeither to reinstatement or full backpay. Bankers Club, Inc.,218 NLRB 22, 26 (1975). Therefore, also, it is unnecessaryto consider the Company's contentions that Maurer en-gaged in conduct which should preclude reinstatement orfull backpay.Arcuri's decision to advance the date of Maurer'stermination presents a closer question. The circumstancesunder which Arcuri made his decision suggests that Arcuriwas grasping for straws. Arcuri purportedly relied on astatement made some 3 months earlier to a (then at least)rank-and-file employee. As of December 7, Arcuri had noknowledge, beyond Maurer's strange actions which pur-portedly related to union activity, that Maurer was doinganything to carry out his threat. In contrast, Arcuri did notsummarily discharge Maurer when he was abusive towardJohn Shinn. Plainly, Arcuri neither needed nor wantedproblems from an employee who would be around for onlya few more days. However, legitimate union organizationalconcerning alleged commitments which he sought or obtained pnor toDecember 3. General Counsel witnesses Tom Ball and Ed Middlebrooksand company witness Gerald Wolf all indicated that they were firstcontacted by Maurer on December 6. Ball referred to a conversation abouta union in late September or early October, but could not rememberwhether Wolf or Maurer raised the subject. Back's testimony as to the dateactivity is protected by the Act regardless of the motiva-tions of the employee who engages in such activity.Nevertheless, when Arcuri made his decision to summarilyterminate Maurer, the only activity of which he was awarewas that which took place when Maurer came into theplant on December 7. While there is evidence (to bediscussed, infra), that management questioned employeesabout their attitude toward a union, such interrogationtook place after Maurer was discharged.I find that Arcuri accelerated Maurer's discharge be-cause of Maurer's actions on December 7. However, I findthat the Company did not thereby act unlawfully because,in the unique circumstances of this case, Maurer's actions,as distinguished from his solicitation of union cards,constituted neither union nor concerted activity. Maurerdid not consult with Carlotta or any of Maurer's fellowemployees before going into the plant and handing outunion literature to management personnel. His action hadnothing to do with advancing an organizational campaign.Joe Back testified that he was surprised to see Maurerengage in this action. Had Maurer been engaged in activitywhich, as he contended, was designed to frustrate apossible discriminatory discharge by depriving the Em-ployer of a defense that it was unaware of the employees'union activity, he would thereby have been engaged inactivity covered by the Act. However, Maurer knewperfectly well that his impending termination had nothingto do with union activity. Maurer was solely interested incontriving a situation whereby Arcuri could not carry outhis lawful decision to replace Maurer without subjectingthe Company to an unfair labor practice charge andpotential substantial backpay liability. Maurer's actionswere more akin to blackmail than to union or concertedactivity. I do not believe that it would effectuate thepurposes of the Act to reward such actions by ignoring thecontext in which they took place and classifying them asunion or concerted activity simply because Maurer usedunion pamphlets as the instrument of his personal objec-tives. Therefore, I am recommending that the allegations ofthe complaint with respect to Maurer be dismissed.D. Additional Alleged Violations of Section 8(a)(1)of the ActGeneral Counsel contends that, following Maurer'sdischarge, the Company violated Section 8(aX)() by interro-gation and threats. The acts of alleged interrogation aresubstantially undisputed, as are some of the statementsconstituting the alleged threats. Company witness GeraldWolf testified that at or about 4 p.m. on December 7, atWilmer Court, Arcuri separately asked himself and em-ployee Greg Larison if they knew about the Union. Larisonsaid he did not want to talk about it. Wolf initially said hedid not know anything about it, but then told Arcuri thatMaurer had been passing out cards. Wolf was noncommit-tal about his own views. Arcuri admitted questioning theor dates of Maurer's union activity was so confused and contradictory, andinconsistent with that of Maurer, as to be unworthy of credence. However,even Back admitted that he did not sign a union card until December 6, atMaurer's request.499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees. Ed Middlebrooks testified that, on the dayMaurer was discharged, he was summoned to John Shinnwho, in the presence of John Hebert, asked him if he hadsigned a card and what he thought about the Union.Middlebrooks gave an equivocal answer. Middlebrookstestified that Shinn told him that, if the Union got in, theywould go by classifications and that, since the Company nolonger used an iridizer (Middlebrooks' ostensible jobassignment, although he was also doing metal polishing),"you know where that would leave you at." Tom Balltestified that, on December 8, Shinn summoned him to hisoffice, told Ball that he heard he was pushing the Union,and questioned him about why he and the other employeeswanted a union. Joe Back testified that, on December 9,Shinn asked him if he had heard about the Union, andwhether he was for it. Back told him he was leaning towardthe Union. According to Back, Shinn said that they did notneed a union, that profits had dropped, and, if a unioncame in and profits dropped further, the Company wouldhave to close, that if a union came in the chances ofpromotion would be less because the employees would beon a schedule, and that Ed Middlebrooks would probablybe laid off because his job was being phased out and hehad been hired as an anodizer. Back also testified that, onDecember 8, the previous day, John Hebert asked him if hewere for the Union and made statements similar to those ofShinn about Middlebrooks and about promotions andraises. John Shinn testified that, after December 7, heasked all of the employees at Beechmont, including Back,about their opinion of the Union. Shinn testified that hedid not say anything to Back about closing the plant orabout loss of profits. However, Shinn admitted that he toldBack that he understood unions to be classified, that anemployee in the iridizing department was being phased out,and that it was possible that under union rules theemployee might be laid off. Shinn further testified that hetalked along the same line to the other employees.I find that the Company violated Section 8(a)(1) of theAct, through Arcuri and Shinn, by interrogating employeesconcerning their union attitude and activities and those oftheir fellow employees. The Company had no legitimatereason for such interrogation, and the employees were notgiven any assurance against reprisal. The employees werequestioned by high company officials, in some instances inthe Company's offices, in an atmosphere of unnaturalformality. In some instances, the interrogation was accom-panied by unlawful statements. Specifically, the Company,by John Shinn, violated Section 8(a)(l) by telling EdMiddlebrooks, and other employees, that he might be laidoff if a union came in. Shinn gave no objective basis forthis prediction other than to tie it to the fact of unioniza-tion. Indeed, Shinn admitted that he had only a limitedknowledge of such matters. Shinn's dire prediction, unsup-ported by objective fact, was tantamount to an unlawfulthreat of layoff. Sportspal, Inc., 214 NLRB 917 (1974).However, I do not credit Back's testimony that Shinnthreatened plant closure. Back was a less than reliablewitness. As between Back and Shinn, I am inclined tocredit Shinn. Since any finding with respect to JohnHebert's conduct would be cumulative, I find it unneces-sary to determine whether Hebert was a supervisor orotherwise acted on behalf of the Company.On December 13, the Company prepared identical formstatements for individual signatures by each employee. Theforms stated, in pertinent part, that "I do not feel that aunion is necessary in this shop and wish to file myexpression against the Union." Arcuri told the employeesthat they could express their feelings by coming into theoffice and signing the petitions. Most signed. I find that theCompany violated Section 8(a)(l) by soliciting its employ-ees to sign these "loyalty oaths." The Company's conductwas inherently coercive and constituted a form of interro-gation in that employees were being asked to disclose theirattitude toward the Union. It is settled that such conduct isviolative of Section 8(a)(1). Sewell, Inc., 207 NLRB 325,332 (1973).CONCLUSIONS OF LAW1. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, the Company has engaged, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4. The Company did not violate the Act by terminatingRonald Maurer.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Company has committed viola-tions of Section 8(aX)(l) of the Act, I shall recommend thatit be required to cease and desist therefrom and to post theusual notices.[Recommended Order omitted from publication.]500